Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 15/752,620 in view of Bhide et al. (US 9,052,938). Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of the copending application.

Instant Application
16/666,804
1,12
2
3
4
5
6
7
8
9
10
11
Copending 
Application
15/752,620
16
17
18
19
20
21
22
23
24
25
26


Instant Application 16/666,804
Copending Application 15/752,620
1 . A non-transitory computer-readable storage medium storing a management program that is executed on a processor of at least one management computer,

wherein the management program is configured to cause the processor of the at least one management computer to execute the steps of:
collecting metric time series data of each of the resources;
storing the metric time series data of each of the resources in a storage resource;
receiving a selection of at least one of the resources;
determining two or more of the multiple resources that are base point resources and two or more respective related resources which are related to the base point resources based on multiple pieces of resource information stored in advance in the storage resource, related information of the multiple resources stored in advance in the storage resource, and the selected at least one of the resources;
obtaining the metric time series data in a predetermined time range of the base point resources and

collectively performing display of a graph matrix which includes a plurality of two-dimensional orthogonal coordinate system graphs arranged in a plurality of columns and a plurality of rows and which separately display the obtained metric time series data of each of the respective base point resources and the obtained metric time series data of each of the related resources of each of the respective base point resources, and a horizontal axis is a time axis and a vertical axis is a metric value axis in each of the plurality of two-dimensional orthogonal coordinate system graphs,
wherein each of the columns corresponds to a respective one of the base point resources and the related resources which are related to the respective one of the base point resources, and each of the rows corresponds to a same respective type of the obtained metric time series data.


storing the metric time series data of each of the resources in a storage resource;
receiving a selection of at least one of the resources; 
determining two or more of the multiple resources that are base point resources and two or more respective related resources which are related to the base point resources based on multiple pieces of resource information stored in advance in the storage resource, related information of the multiple resources stored in advance in the storage resource, and the selected at least one of the resources;
obtaining the metric time series data in a predetermined time range of the base point resources and the related resources of the base point resource from the storage resource;
collectively performing display f a graph matrix which includes a plurality of two-dimensional orthogonal coordinate system graphs arranged in a plurality of columns and a plurality of rows and which separately display the obtained

metric time series data of each of the respective base point resources and the obtained metric time series data of each of the related resources of each of the respective base point resources, and a horizontal axis is a time axis and a vertical axis is a metric value axis in each of the plurality of two-dimensional orthogonal coordinate system graphs,
wherein each of the columns corresponds to a respective one of the base point resources and the related resources which are related to the respective one of the base point resources, and each of the rows corresponds to a same respective type of the obtained metric time series data.




18.    (Currently amended) The management method according to claim 16, further comprising:
highlighting the two-dimensional orthogonal coordinate system graphs of the resources sharing an identical resource.
4    . The non-transitory computer-readable storage medium according to claim 1, wherein the two or more multiple resources that are the base point resources are the resources corresponding to the selected at least one of the resources selected by a user from a resource list and the resources corresponding to a predetermined resource condition.
19.    (Currently amended) The management method according to claim 16,
wherein the two or more multiple resources that are the base point resources are the resources corresponding to the selected at least one of the resources selected by a user from a resource list and the resources corresponding to a predetermined resource condition.
5. The non-transitory computer-readable storage medium according to claim 4,
wherein the resources corresponding to the predetermined resource condition are 
a resource belonging to an identical resource type; 
a resource belonging to an identical layer; 
a resource relating to an identical resource; and 
a resource residing in an identical enclosure.

wherein the one resources corresponding to the predetermined resource condition are resources 
a resource belonging to an identical resource type; 
a resource belonging to an identical layer; 
a resource relating to an identical resource; and 
a resource residing in an identical enclosure.

21.    (Previously presented) The management method according to claim 16, further comprising:
narrowing down a display target in response to a user operation.
7    . The non-transitory computer-readable storage medium according to claim 1, wherein the management program is configured to cause the processor of the at least one management computer to further execute the step of permuting displayed time series data in line units in response to a user operation.
22.    (Previously presented) The management method according to claim 16, further comprising:
permuting displayed time series data in line units in response to a user operation.

23.    (Previously presented) The management method according to claim 16, further comprising:
permuting displayed time series data in column units in response to a user operation.
9    . The non-transitory computer-readable storage medium according to claim 1, wherein the base point resources are logical resources belonging to an identical resource layer and the related resources of the base point resources include physical resources.
24.    (Currently amended) The management method according to claim 16,
wherein the base point resources are logical resources belonging to an identical resource layer and the related resources of the base point resources are include physical resources.
10.    The non-transitory computer-readable storage medium according to claim 9, wherein the rows of the two-dimensional orthogonal coordinate system graphs which display the obtained time series metric data of the logical resources are disposed higher than the obtained time series data of the physical resources.
25.    (Currently amended) The management method according to claim 24,
wherein the rows of the two-dimensional orthogonal coordinate system graphs which display the obtained time series metric data of the logical resources are disposed higher than the obtained time series data of the physical resources.
11.    The non-transitory computer-readable storage medium according to claim 2, wherein the management program is configured to cause 




The only limitations of claims 1 and 12 of the present application not taught by claim 1 of copending application 15/752,620 are (1) A non-transitory computer-readable storage medium storing a management program that is executed on a processor of at least one management computer, wherein the management computer is coupled to a computer system and (2) A management system, comprising: at least one management computer coupled to a computer system.
Bhide et al. discloses a non-transitory computer-readable storage medium storing a management program that is executed on a processor of at least one management computer, wherein the management computer is coupled to a computer system (Bhide, col 3. 48-53, “a non-transitory computer-readable medium that includes processor-executable instructions that enable a processing unit to implement one or more aspects of the disclosed methods as well as a system configured to implement one or more aspects of the disclosed methods”. Fig. 6) and a management system, comprising: at least one management computer coupled to a computer system (Bhide, col 2. 7-9, “FIG. 6 is a block diagram that illustrates a computer system upon which embodiments of the invention may be implemented”).
All the elements of claim 1 are known in copending application 15/752,620 and Bhide et al.. Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in US application 15/752,620 a non-transitory computer-readable medium and a management system, as taught by Bhide et al. to displaying 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612